DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the sensor mounting plug" in line 26 page 24.  There is insufficient antecedent basis for this limitation in the claim, since none of claims 12 and 15 recite “a sensor mounting plug.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Govari et al.,” US 2006/0293593 (hereinafter Govari).
Regarding to claim 1, Govari teaches medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (sensor unit is fitted in the distal end of a catheter or a similar instrument[0045]); and 
an active magnetic position sensor disposed within the shaft distal portion (sensor in the distal end of a catheter [0045], sensor unit transmit and receive magnetic fields [0042]-[0043], magneto-resistive transducers, Hall-effect transducers are examples of active magnetic sensors).
Regarding to claim 12, Govari teaches a medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (a medical tool [0038]);
an active magnetic position sensor disposed within the distal portion of the elongate shaft (sensor unit is fitted in the distal end of a catheter or a similar instrument [0045], sensor unit transmit and receive magnetic fields [0042]-[0043], magneto-resistive transducers, Hall-effect transducers are examples of active magnetic sensors ); and 
a power source electrically coupled with the active magnetic position sensor (sensor unit comprises a power unit coupled to the control which is connected to the sensor Figure 2 [0043]-[0044]).
Regarding to claims 3-5 and 10, Govari teaches all limitations of claim 1 as discussed above.
Govari teaches following limitations:
Of claim 3, wherein the active magnetic position sensor produces a signal indicative of a position and orientation of the medical device, wherein the signal indicative of the position and orientation of the medical device is generated in response to detection of a magnetic field by the active magnetic position sensor (measure the position of sensor units by driving field transducers in the sensor units to generate quasi-DC fields [0042]).
Of claim 4, wherein the active magnetic position sensor requires power to produce the signal indicative of the position and orientation of the medical device (circuitry produces position signals responsively to voltages, and power unit provides electrical power for operating control circuitry [0044]).
Of claim 5, wherein the signal produced by the active magnetic position sensor is indicative of the position and orientation of the medical device with six degrees of freedom (positions are represented in terms of six dimensional coordinates [0039])
Of claim 10, wherein the magnetic field is generated by a magnetic field generator, and wherein the magnetic field generator and the active magnetic position sensor are in communication with a medical positioning system (position tracking system generating a magnetic field [0056])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Govari as applied to claim 1 above, and further in view of “Lyu et al.,” US 2011/0066029 (hereinafter Lyu).
Govari does not further explicitly discloses wherein 
the elongate shaft is a catheter shaft that includes a flexible tip assembly connected to a distal end of the elongate shaft; and
the active magnetic position sensor is disposed proximally with respect to the flexible tip assembly 
However, in the same field of endeavor of magnetically tracking medical devices, Lyu discloses a catheter comprising:
the elongate shaft is a catheter shaft that includes a flexible tip assembly connected to a distal end of the elongate shaft (distal end segment with flexible core [0019], end cap member [0020]); and
the active magnetic position sensor is disposed proximally with respect to the flexible tip assembly (Figure 1 shows sensor positioned proximal with respect to the cap member)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate a flexible tip assembly and sensors proximally with respect to the flexible tip assembly disclosed by Lyu, since both Govari and Lyu are directed to magnetic sensor attached to the catheter, and flexible tip assembly and tracking sensors was well known in the art as taught by Lyu.  One of ordinary skill in the art could have combined the catheter shaft as claimed by Govari with no change in their respective functions, but adding flexible tip assembly as disclosed by Lyu, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to facilitate bending to advance catheter into a patient ([0019]), and does not harm tissues while advancing into vasculature and there was reasonable expectation of success.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Govari as applied to claim 5 above, and further in view of “Jensen et al.,” US 2010/0249571 (hereinafter Jensen).
Regarding to claims 6-7, Govari teaches all limitations of claim 5 as discussed above.
Govari discloses power required to produce the signal, but does not further explicitly teach that 
a power source electrically coupled with the active magnetic position sensor; and a signal processor electrically coupled with the active magnetic position sensor.
 wherein the power source is a power generating integrated circuit, which produces power in response to being positioned in the magnetic field.
However, in the same field of endeavor, Jensen discloses surgical navigation system with magnetoresistance sensors that can be affixed to the medical device (magnetoresistance sensor can be attached to or integrated into a surgical instrument [0029]) , wherein 
a power source electrically coupled with the active magnetic position sensor; and a signal processor electrically coupled with the active magnetic position sensor (processing data circuitry [0032]).
 wherein the power source is a power generating integrated circuit, which produces power in response to being positioned in the magnetic field (the integrated circuit device include power conversion and drive circuitry coupled to the magnetoresistance sensor for converting power from a battery or through inductive coupling to a drive current or voltage for energizing the magnetoresistance sensor [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate power generating integrated circuit coupled with the magnetic position sensor disclosed by Jensen, since both Govari and Jensen are directed to active magnetic sensor attached to the catheter, and using power integrated circuitry was well known in the art as taught by Jensen.  One of ordinary skill in the art could have combined the elements as claimed by Govari with no change in their respective functions, but making direct connection of power to the magnetic sensor as disclosed by Jensen (Fig.2), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing 
Regarding to claims 8-9, Govari and Jensen together teach all limitations of claims 6-7 as discussed above.
Govari discloses that the magnetic sensor integrated circuit is fitted in the distal end of a catheter or a similar invasive instrument ([0045]), and Jensen teaches that magnetoresistance sensor (integrated circuitry) can be disposed outside of the elongate shaft of the medical device (catheter, handle, a guide, implant, some other devices [0029]). 
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Govari as applied to claims 1 and 12 above, and further in view of “Meller et al.,” US 2012/0172761 (hereinafter Meller).
Regarding to claims 11 and 15, Govari teaches all limitations of claims 1 and 12 as discussed above.
Govari does not further explicitly teach that the medical device is a guidewire and a sensor mounting plug connected with a distal tip of the shaft as claimed. 
However, in the same field of endeavor, Meller discloses a medical guidewire with a position sensor ([0009] and [0032] guidewire with a distal and proximal ends Fig. 3) that comprises:
wherein the guidewire includes a core wire extends through a center of the guidewire from a proximal end of the guidewire to a distal end of the guidewire (guidewire 36 includes a central corewire 42 and elongate shroud 48 defining an interior 
the active magnetic position sensor is disposed between the core wire and an outer surface of the guidewire (sensor 44 is between corewire 42 and shroud 48 Figure 3 [0033])
wherein the sensor mounting plug (shroud that is sized and shaped to receive a sensor [0033]) is connected with a distal tip of the elongate shaft (plug coupled to shroud, sensor and corewire [0033], and distal end of the sensor is coupled and is protected by distal tip, plug [0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate guidewire with a corewire with the magnetic position sensor disclosed by Meller, since both Govari and Meller are directed to magnetic sensor attached to the medical instrument, and guidewire with a corewire and sensor mounting plug as well as distal tip was well known in the art as taught by Meller.  One of ordinary skill in the art could have combined active magnetic sensor as claimed by Govari with no change in their respective functions, but incorporating (1) the sensor into the guidewire with a corewire, (2) using mounting plug with distal tip, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide (1) facilitation of the guidance of the medical catheter over guidewire to desired target ([0004]), and (2) structural support ([0009]) and non-traumatic contact of the tip when introducing and navigating the guidewire through a lumen of a patient ([0010] and [0033]), and there was reasonable expectation of success.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari as applied to claim 12 above, and further in view of “”Gilboa,” US 2005/0171508 (hereinafter Gilboa).
In the same field of endeavor of medical catheter and tracking sensor, Gilboa teaches a positioning sensor disposed in the catheter comprising:
Of claim 13, wherein a sensor mounting plug is included in the shaft distal portion (a positioning sensor is mounted at the distal portion of the flexible tube 310 [0055])
Of claim 14, wherein the active position sensor is disposed within a lumen formed in the sensor mounting plug (sensor 312 is within the lumen of the tube 310 Fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate sensor mounting plug r disclosed by Gilboa, since both Govari and Gilboa are directed to magnetic sensor attached to the medical instrument, and sensor mounting plug as well as distal tip was well known in the art as taught by Gilboa.  One of ordinary skill in the art could have combined active magnetic sensor as claimed by Govari with no change in their respective functions, but incorporating using mounting plug, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide secure positioning of the sensor in distal portion of the catheter ([0055]-[0056]), and there was reasonable expectation of success.
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari and in view of “Andreas et al.,” US 2007/0265637 (hereinafter Andreas). 
Regarding to claim 16, Govari teaches a method for determining a position and orientation of a medical device, comprising: 
generating a signal with an active magnetic position sensor disposed within an elongate shaft of the medical device (sensor units can be fitted into catheters and endoscopes [0041], Hall-effect and magneto-resistive transducers [0043]);
receiving, with a computer, the generated signal from the active magnetic position sensor, wherein the received signal includes information indicative of a position and orientation of the active magnetic position sensor; and determining, with the computer, the position and orientation of the medical device based on the generated signal (computer processes the received signals in order to calculate the location and orientation coordinates of sensor units [0039], and since sensor unit can be fitted into catheter, the location and orientation of the catheter is determined [0041]).
Govari does not explicitly disclose that the position sensor is disposed within a shaft as claimed.
However, in the same field endeavor of medical catheter, Andreas discloses that Hall Effect sensor ([0035]) can be mounted or attached to the outer sheath, the inner shaft, the guidewire tube or another suitable locations ([0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnetic sensor as taught by Govari to incorporate positioning of the sensor disclosed by Andreas, since both Govari and Andreas are directed to magnetic sensor mounting to the catheter, and various positions of the sensor was well known in the art as taught by Andreas.  One of ordinary skill in the art could have adjust position of the magnetic sensor as claimed by Govari with no change in their respective 
Regarding to claim 17-20, Govari and Andreas together teach all limitations of claim 16 as discussed above.
Govari further teaches following limitations:
Of claim 17, further comprising providing power to the active magnetic position sensor (power unit [0044])
Of claim 18, wherein the power is provided to the active magnetic position sensor via a power generating integrated circuit (Figure 2 shows circuit of the sensor unit integrated with controlled and power unit)
Of claim 19, wherein the power is provided to the active magnetic position sensor via a magnetic field generated by a magnetic positioning system (position tracking system generating a quasi-DC magnetic field [0056])
Of claim 20, wherein determining the position and orientation includes determining the position and orientation of the medical device with six degrees of freedom (positions are represented in terms of six-dimensional coordinates [0039])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Groszmann et al.,” US 2013/0079628 (hereinafter Groszmann) discloses following limitations:
Regarding to claim 1, Groszmann teaches medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (Figures 1-2 show proximal portion and a distal portion of the shaft, catheter suitable for insertion into vein, vasculature [0022]); and 
an active magnetic position sensor disposed within the shaft distal portion (magnetoresistance sensors [0030]).
Regarding to claim 12, Groszmann teaches a medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (catheter suitable for insertion into vein, vasculature [0022], Figures 1 and 2 show proximal portion and a distal portion);
an active magnetic position sensor disposed within the distal portion of the elongate shaft ([0025] magnetoresistance sensors Figure 3); and 
a power source electrically coupled with the active magnetic position sensor ([0030] power circuitry powers the sensor elements).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793